DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-3, filed 08/09/22, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(2) as being anticipated by Tsuneki have been fully considered and are persuasive per the statement of common ownership.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wakana US 2016/0231730.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wakana US 2016/0231730.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Wakana discloses:
1.	A machine tool comprising:
a spindle to which a tool is attached (e.g., [0028]: “machine tool”);
a workpiece support section that supports a workpiece (e.g., [0007], [0010]-[0015]: “workpiece to be moved”);
a servo motor that rotates or moves the workpiece support section relative to the spindle (e.g., [0007], [0010]-[0015], Fig. 1 #14a-c); and
a control device that controls the servo motor when machining of the workpiece is performed by the tool (e.g., [0007], [0010]-[0015]: “workpiece to be moved”, Fig. 1 #12);
wherein the control device displays an adjustment screen for adjustment of either of a gain and a filter of the servo motor on a display device (e.g., [0023], [0043]-[0044], [0052], [0054], [0059]-[0060]) or displays an indication for guidance which guides an operator to the adjustment screen on the display device when the control device recognizes that the servo motor is newly mounted, when a machining program of the workpiece is changed, or when an operation value of the servo motor or a value calculated based on the operation value deviates from a predetermined criterion (these limitations not required due to the alternative “or” limitation above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wakana in view of Sasaki US 2018/0181101.
Wakana does not explicitly disclose:
2.	The machine tool according to claim 1, wherein the workpiece support section is a rotating table having one or more rotation axes, and an output shaft of the servo motor is connected to the rotating table without a decelerator.

Sasaki (in combination with Wakana) discloses:
2.	The machine tool according to claim 1, wherein the workpiece support section is a rotating table having one or more rotation axes (e.g., [0002], [0005]), and an output shaft of the servo motor is connected to the rotating table without a decelerator (Sasaki makes no mention of a decelerator).
3.	The machine tool according to claim 2, wherein the operation value is a value associated with operation of the servo motor when a rotation command is issued to the servo motor, or a value associated with operation of the servo motor when a command of clamping or unclamping is issued to the servo motor or the rotating table (The “operation value” limitation is not required by the alternative language of claim 1).
4.	The machine tool according to claim 2, wherein the value calculated based on the operation value is inertia of a portion that includes at least the workpiece or the workpiece support section (The “operation value” limitation is not required by the alternative language of claim 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wakana with Sasaki in order machine the workpiece more efficiently by rotating the workpiece table as taught by Sasaki, in addition to moving the table in the X-Y directions, as taught by Wakana.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest the features of claim 5 or claim 6, in combination with the remaining features and elements of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN A JARRETT/             Primary Examiner, Art Unit 2116                                                                                                                                                                                           
11/08/22